Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,485414 and has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-23, 28, 41-56 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner found the following relative arts:
McNelly (US 7, 209160) teaches {method comprising: receiving, by a user device, a first image of a distant user involved in a video conference; determining, by a processor of the user device, a position on the first image associated with a focal point of a local user, of the user device, involved in the video conference; determining where the focal point is located on a display of the user device; adjusting an acquisition of a second image of the local user to cause the local user to appear to focus on the focal point while conducting the video conference, wherein adjusting the acquisition of the second image “see abstract, Paragraphs 20, 22, 39 and Fig. 143, 144, 25).
Santon (US 20080278516), teaches in a video conferencing, determine where position is located on a display, adjusting an acquisition of a second image of local user to cause the local

Nourbakhsh (US 20140002586) teaches, in a video conference determine the position of the first image associated with a focal point of the user involve in the conference and position the image on the display so that the position associated with focal point is in physical proximity of the image capture device (Paragraph 26, 28, 31).
Sekine (US 20120169838) teaches a computing system receiving an image of a distant
user involved in the video conference (Fig. 1-2, 4); determining position on the image (Paragraph 21; detected eye position of the subject video conferencing participant) associated with a focal point of a local user involved in the video conference (Paragraph 29, 33); determining where the position is located on a display of the computing system (Paragraph 33); acquire a second image of the local user to cause the local user to appear to focus on the focal point while conducting the video conference (Paragraph 29, 33-34; maintain eye contact); and sending a representation of the second image to
the distant user (Fig. 9-10).
However, none of the cited arts alone or in reasonable combination discloses {wherein adjusting the acquisition of the second image comprises: obtaining a third image from a first
lens of an image capture device associated with the user device, wherein the first lens is embedded in the display of the user device; obtaining a fourth image from a second lens of the user device; generating a composite of the third and fourth images to form the second image; and sending a representation of the second image to the distant user} as claimed in claim 1 or {an armature having a first end and a second end, the armature coupled to the hub at the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652